Citation Nr: 1214434	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date of service connection for posttraumatic stress disorder, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

2.  Entitlement to an earlier effective date of service connection for a low back disability, to include whether there was clear and unmistakable error (CUE) in previous decisions denying this claim. 

3.  Entitlement to an earlier effective date of service connection for right hip degenerative joint disease, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

4.  Entitlement to an earlier effective date of service connection for left hip degenerative joint disease, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

5.  Entitlement to an earlier effective date of service connection for a right knee disability, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

6.  Entitlement to an earlier effective date of service connection for a left knee disability, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

7.  Entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

8.  Entitlement to an earlier effective date of entitlement to special monthly compensation based on housebound status, to include whether there was clear and unmistakable error in previous decisions denying this claim. 

9.  Entitlement to an earlier effective date of service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.

10.  Entitlement to service connection for skin cancer or skin rash. 

11.  Entitlement to service connection for epilepsy or seizures, to include as secondary to a service-connected low back disability. 

12.  Entitlement to service connection for a respiratory disorder, to include bronchitis or chronic obstructive pulmonary disease. 

13.  Entitlement to service connection for a disability of the right shoulder.

14.  Entitlement to service connection for a disability of the neck. 

15.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury.

16.  Entitlement to a rating in excess of 40 percent for a low back disability. 

17.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip. 

18.  Entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in January 2005, April 2008, July 2009, and August 2009. 

The Veteran testified at hearings before a Decision Review Officer (DRO) in September 2008 and October 2009.  Transcripts of both hearings have been associated with the claims file. 

As will be discussed below, the Veteran has requested that his appeals be dismissed and that the issues set forth on the cover page of this decision be reconsidered by the RO.  The Board construes these statements as raising new claims of entitlement to the benefits sought on appeal, as set forth on the cover page.  As the Veteran's appeals must be dismissed, the Board does not have jurisdiction over them.  As such, these issues are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In statements dated in July 2010, April 2011, and August 2011, the Veteran indicated that he did not wish to pursue his appeal and requested that these matters be returned to the RO.  

2.  The Veteran did not perfect his appeals of the denial of earlier effective dates, to include on the basis of clear and unmistakable error in previous decisions, with regard to service connection for a low back disability, a left shoulder disability, disabilities of the bilateral hips, disabilities of the bilateral knees, a left ankle disability, and entitlement to special monthly compensation based on housebound status. 

3.  The Veteran did not perfect his appeal of the denial of an earlier effective date of service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.

4.  The Veteran did not perfect his appeal of the denial of entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.


CONCLUSION OF LAW

The Veteran's appeals are dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested that the Board not adjudicate the issues on appeal and rather return the claims file to the RO for reconsideration of these issues.  The Board finds that the Veteran has satisfied the requirements for withdrawal of an appeal.  Specifically, in a July 2010 statement, the Veteran wrote that he had received two April 2010 letters from VA and accompanying statements of the case, and a May 2010 letter from VA and an accompanying statement of the case, and that he requested that "all three letters be dealt with and remain at the North Little Rock Regional Office."  This statement included the Veteran's name and claim number, and was signed by the Veteran.  A July 2010 letter from the Veteran's former attorney states that the Veteran had repeatedly requested that the file not be sent to the Board but rather that the claims "be resolved locally."  A July 2010 RO contact note reflects that the Veteran's then attorney had been informed that reconsideration of the appeals at the RO level was not an option, and that the Veteran must either let the Board make a decision or withdraw his appeals.  The attorney indicated that he would pass this information on to the Veteran.  In March 2011, the Veteran resubmitted his July 2010 statement requesting that the issues adjudicated in the statements of the case not be addressed by the Board.  In an April 2011 constituent inquiry to his representative, the Veteran again requested the "return [of] all claims to the [North Little Rock] Regional Office" for reconsideration.  Another April 2011 constituent inquiry to the Veteran's representative in Congress states that he wished for the return of "all claims and appeals" to the RO.  He further stated that he "did not wish to appeal" until he had reconsideration of his case by the RO.  This request was reiterated in another congressional inquiry dated in August 2011. 

With regard to the appeals of the denial of earlier effective dates, to include on the basis of clear and unmistakable error, of service connection for a low back disability, a left shoulder disability, disabilities of the bilateral hips, disabilities of the bilateral knees, a left ankle disability, gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis, and entitlement to special monthly compensation based on housebound status, as well as the denial of entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis, the Board finds that the Veteran never perfected his appeal.  In this regard, an appeal consists of a timely notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever is later.  38 C.F.R. § 20.302.  Here, not only did the Veteran not submit a substantive appeal with regard to these issues, but has stated that he does not want them to be addressed by the Board at this time.  Rather, he wishes them to be reconsidered by the RO.  Accordingly, as the Veteran has not perfected his appeal of these issues, the Board declines to exercise jurisdiction over them.  See id.; see also See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  

With regard to the remaining issues on appeal, the Board finds that the criteria for withdrawal of an appeal have been met.  In this regard, VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the Veteran and those acting on behalf of the Veteran, namely his former attorney and his representatives in Congress, have submitted several statements in writing requesting that these claims not be adjudicated by the Board but rather that they be returned to the RO for reconsideration.  In one of the April 2011 constituent inquiries, the Veteran expressly stated that he "did not wish to appeal" these issues.  All of these statements are in writing and include the Veteran's name and claim number.  Accordingly, the Board finds that the criteria for withdrawal of a substantive appeal have been met.  See id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d).


ORDER

Entitlement to an earlier effective date of service connection for posttraumatic stress disorder, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for a low back disability, to include whether there was clear and unmistakable error (CUE) in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for right hip degenerative joint disease, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for left hip degenerative joint disease, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for a right knee disability, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for a left knee disability, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of entitlement to special monthly compensation based on housebound status, to include whether there was clear and unmistakable error in previous decisions denying this claim, is dismissed. 

Entitlement to an earlier effective date of service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis is dismissed. 

Entitlement to service connection for skin cancer or skin rash is dismissed. 

Entitlement to service connection for epilepsy or seizures, to include as secondary to a service-connected low back disability is dismissed. 

Entitlement to service connection for a respiratory disorder, to include bronchitis or chronic obstructive pulmonary disease is dismissed. 

Entitlement to service connection for a disability of the right shoulder is dismissed. 

Entitlement to service connection for a disability of the neck is dismissed. 

Entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury is dismissed. 

Entitlement to a rating in excess of 40 percent for a low back disability is dismissed  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip is dismissed. 

Entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


